Citation Nr: 0003051	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  94-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for left-ear hearing loss.

Entitlement to service connection for right-ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1973.

This appeal stems from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California that denied entitlement to service 
connection for a bilateral hearing loss.

The Board of Veterans' Appeals (Board) remanded this case in 
November 1997 for additional development.  After the case was 
returned, however, the Board determined that an additional 
medical opinion was needed.  Accordingly, a medical expert 
opinion was sought.  See VHA Directive 10-95-040; 38 U.S.C.A. 
§§ 5107(a), 7109 (West 1991); 38 C.F.R. § 20.901 (1999).  The 
Board notes that inadvertently, one of the decibel-thresholds 
for the right ear, from the August 1993 evaluation, discussed 
infra, was misreported to the VA physician in the request for 
an opinion.  This threshold from this postservice 
examination, however, was reported as being 5 decibels higher 
than it actually was (i.e. implying a greater right-ear 
hearing loss than was present), thus the actual harm to the 
veteran's claim regarding the right ear should be nil.  In 
any event, the veteran was provided notice by the Board on 
January 13, 2000, that he was free to submit additional 
argument or evidence within 60 days in response to the 
obtained opinion.  That day, his representative submitted 
additional argument.  Thus this case may now proceed.  See 
38 C.F.R. § 20.903 (1999).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had a demonstrable hearing loss upon entrance 
into service; for the 3000 and 4000 hertz ranges, hearing 
thresholds of 40 decibels and higher were shown at that time.

3.  At separation even higher hearing thresholds were 
demonstrated at the 3000 and 4000 hertz ranges for both ears.  
Bilateral high frequency hearing loss was diagnosed at that 
time.

3.  The veteran's left-ear hearing loss increased beyond 
natural progress while in service, with respect to the 4000 
hertz range.

4.  The veteran's right-ear hearing loss did not increase 
beyond natural progress while in service.


CONCLUSIONS OF LAW

1.  Service connection for left-ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153, 1154 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (1999).

2.  Service connection for right-ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153, 
1154; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
In order for a service-connection claim pertaining to a 
preexisting condition to be well grounded, there must 
generally be competent medical evidence that a disability 
underwent a permanent increase in severity during service.  
Maxson v. West, 12 Vet. App. 453 (1999).  As the discussion 
infra shows, there is such medical evidence.  Medical 
evidence in this case also shows that the veteran has a 
current bilateral hearing loss.  The veteran is likewise 
competent as a lay person to state that his hearing worsened 
in service and that this condition has continued since 
service--assertions which form the basis of his claims.  See 
Savage v. Gober, 10 Vet. App. 488, 497 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Thus, the veteran has met the threshold of 
submitting well grounded claims.  The Board is also satisfied 
that all relevant evidence has been properly developed and 
that there is no further duty to assist in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107.


I.  Facts

Service medical records reveal that during the February 1964 
enlistment examination the veteran's hearing was tested.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10) 
0 (10)
30 (40)
40 (45)
LEFT
0 (15)
0 (10)
0 (10)
35 (45)
30 (35)

(The figures in parentheses are based upon ANSI/ISO [American 
National Standards Institute/International Standards 
Organization] standards to facilitate data comparison.  Prior 
to 1967, audiometric results were reported in ASA standards 
in service medical records.)

Service personnel records establish that the veteran served 
in the Republic of Vietnam during the Vietnam Era, and 
received a Purple Heart.

During the November 1973 separation examination, an 
audiometric evaluation, (utilizing the ISO standard), was 
performed.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
45
50
LEFT
10
5
10
50
50

Bilateral high frequency hearing loss was diagnosed.

The veteran was provided an audiometric test by the VA in 
August 1993.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
55
60
LEFT
15
20
25
55
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 90 percent in the left.  
Bilateral moderate high frequency hearing loss was diagnosed.

At a September 1993 RO hearing the veteran indicated that he 
had been near gunfire and in proximity of bursting bombs and 
shells--apparently in service.  He testified that it was now 
extremely difficult for him to hear women's voices or soft-
spoken people.  He said that his hearing loss was worse on 
the left than the right.  He listed several military 
occupational specialties in which he was engaged in service 
which he seemed to indicate had contributed to his hearing 
loss.  These occupations included being a radio/telephone 
communicator, a gunfire director, a forward observer, a 
cryptographic repair person, a basic wireman, a construction 
specialist and a machine gunner.  He also asserted that he 
had had a head injury during a mortar attack.

As noted, supra, pursuant to the Board's request, an 
additional medical opinion was sought from a VA physician.  
The physician recited the results of the hearing tests in 
this case and indicated that hearing loss did preexist 
service, based on thresholds of 40 decibels at 3000 hertz, 45 
at 4000 hertz in the right ear; and 45 decibels at 3000 
hertz, and 35 at 4000 hertz in the left ear.  In response to 
the Board's question about whether any such increase in 
severity of hearing loss for either ear represented natural 
progress of the disability, or instead something more than 
that, the physician stated, "In my opinion the reported 
changes at all but 4000 hertz in the left ear fall well 
within the expected values for normal progression, while the 
15 decibels change at that left ear frequency may reflect 
effects of noise exposure during active service[, the] 
pattern of change indicates absence of any temporary 
worsening of symptoms in either ear during active duty."


II.  Law and analysis

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Due regard will be given the places, types and circumstances 
of service and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following a status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (the adverse 
effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service; service connection may be 
rebutted by clear and convincing evidence to the contrary).

Thus, once a combat veteran provides lay testimony or other 
informal evidence of symptomatic manifestations, whether 
temporary or otherwise, of incurrence or aggravation, the 
government has the burden to rebut by clear and convincing 
proof that there has been no increase in the severity of the 
preexisting condition, thereby establishing lack of a 
statutory requirement, or that any increase was the result of 
natural progression.  Maxson, supra, 12 Vet. App. at 458, 
citing Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 
and Arms v. West, 12 Vet. App. 188, 195-6 (1999).

Special presumptive provisions provide that if an organic 
disease of the nervous system becomes manifest to a degree of 
10 percent within one year of separation from service, such 
disability will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385.  Impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Title 38 C.F.R. § 3.385 operates to establish when a measured 
hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).  Even if a veteran does not 
have hearing loss for service connection purposes by the 
standards of 38 C.F.R. § 3.385 during the time of active 
duty, such does not prohibit service connection. Service 
connection may still be established if a veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links current hearing loss with service.  Id. at 158.

In the case, although the veteran does have a current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  He 
also had a bilateral hearing loss upon entrance to service, 
as defined by that regulation.  Specifically, both ears had 
frequency thresholds--at 3000 hertz and 4000 hertz for the 
left ear, and at 4000 hertz for the right--that were each 40 
decibels or greater.  Therefore, the presumption of soundness 
has been rebutted by clear and unmistakable evidence shown on 
the entrance examination report.

The next question, however, is whether there was a worsening 
in service which would entitle the veteran to the presumption 
of aggravation.  The separation examination report shows that 
for both ears, at the 3000 and 4000 hertz range, the veteran 
experienced higher thresholds than he did upon entrance.  
Putting aside the question of whether this was a permanent 
increase in disability, as contemplated in Hunt, supra, his 
hearing at least appears to have worsened in service.  This 
is generally to be considered to amount to aggravation unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.

The December 1999 VA physician's opinion, however, 
specifically addresses this question and shows that all 
increased hearing thresholds shown at separation were due to 
the natural progress of the hearing loss, except for the 4000 
hertz level for the left ear.  Service connection for a 
right-ear hearing loss, therefore, would be excluded--those 
higher thresholds shown at separation for the right ear were 
merely due to natural progress of the preservice disability.  
Even though the veteran has established that he served in 
combat, asserting, for example, that he was subject to mortar 
attack, the December 1999 opinion amounts to clear and 
convincing proof that there was no increase in severity of 
the right-ear hearing loss beyond natural progress.  This 
medical opinion successfully rebuts, therefore, the veteran's 
service-connection claim for hearing loss of the right-ear.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.306(b); Jensen and 
Maxson, both supra.

Regarding the left ear, however, an increase in hearing loss 
was shown to have occurred in service beyond the natural 
progress of the disability.  The veteran served in combat, 
and his left-ear hearing loss increased, at least at some 
point, following combat.  Service connection is thus in order 
for an aggravated left-ear hearing loss.  Cf. Libertine v. 
Brown, 9 Vet. App. 521 (1996) (regarding the need of a 
medical nexus to well ground a combat veteran's claim; the 
claim in the instant case has already been found to be well 
grounded).

For the foregoing reasons, service connection is warranted 
for a left-ear hearing loss based upon aggravation, but is 
not warranted for a right-ear hearing loss.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1153, 1154; 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.385; Hensley; Maxson; Jensen.


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

